In 1954, former Secretary-General Dag Hammarskjöld stated that the United Nations was not created to bring us to heaven, but to save us from hell. The need for a United Nations that seeks to save us from humankind’s worst impulses remains. However, in these days of uncertainty, we must also learn from and build on what is positive in our world and the United Nations.
In his important address on Tuesday (see A/72/PV.3), our Secretary-General laid out the threats and challenges that we face and how we can overcome them. Delivering a peaceful and prosperous future will depend on collective action. This is the moment for multilateralism, not unilateralism. We must grasp it or risk the consequences. The United Nations is at the centre of that effort. It is a tailor-made space for the world to find solutions to the common challenges of our time. Despite the sometimes justified criticisms, it is clear that we still believe in the power of the United Nations. If we did not, Presidents, Prime Ministers and business and civil-society leaders would not be here this week. I believe that we all recognize that, in the face of global challenges, going it alone is no longer an option.
The United Nations, founded to save succeeding generations from the scourge of war and to promote better standards of life in larger freedom, has prevented a repetition of the catastrophic wars that preceded its founding. Extreme poverty has fallen to a historic low. Life expectancy continues to climb. Millions of people are reached every year with life-saving humanitarian assistance.
The 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and the sustaining peace agenda are powerful illustrations of what we can achieve together. Those agreements are the strategies for our common future. We must now ensure that the Organization has the structure and the tools needed to support countries to deliver them. The broad support for the Secretary-General’s reform agenda illustrates the importance that we attach to an effective United Nations, its role at the centre of multilateralism and as a platform for the delivery of our common commitments. The scope of the reforms being proposed by the Secretary-General and the Deputy Secretary-General reveals the complex tasks at hand.
The peace and security architecture must better prevent conflicts and sustain peace. The United Nations development system must be radically reoriented to achieve the 2030 Agenda. Moreover, to deliver those changes, modern management skills and systems will be essential. More importantly, we must recognize that those reforms cannot be pursued in isolation from one another. People do not experience life in pieces — their needs must be central. Peace and security, economic and social development and the protection and promotion of human rights are mutually reinforcing. As a response, all pillars of the United Nations system and our own bilateral efforts must also be interlinked and mutually reinforcing. That calls for new ways of working and thinking.
Sweden fully subscribes to the principles for reform that were articulated by the Secretary-General: a country- level and people-centred perspective, gender parity, decentralized responsibility and decision-making, and reformed budget procedures. Secretary-General Guterres and Deputy Secretary-General Mohammed have our full support in their efforts.
On our part, we, as Member States, have a responsibility to act coherently, avoid micromanagement and ensure long-term, stable and adequate financing. More flexible funding is necessary. We firmly believe in core and unearmarked funding. We cannot allow ourselves to cherry pick to accommodate domestic interests; that will not give the Organization the stability it needs.
I am proud to say that Sweden will increase its development cooperation budget by approximately $350 million in 2018, bringing our budget to its highest-ever level and delivering on our commitment to devote 1 per cent of gross national income to official development assistance. In addition to words, we will support the Secretary-General’s efforts with kronor by making available additional flexible funding for reform.
In the immediate term, faced with record levels of humanitarian need, the humanitarian system requires urgent funding to save lives and end suffering. In the longer term, investing in the 2030 Agenda and the sustaining peace agenda will build resilience.
Let me focus now on three particular areas in the remainder of my remarks.
First, nine months ago, Sweden joined the Security Council. As the General Assembly elected us to the Council, it is only proper that I report back to its members on what we have been doing on their behalf. Our approach to the Council is simple. While we each come with our own national perspective and will not always agree, as Council members we are bound together by a responsibility to the Charter of the United Nations and the world.
To that end, Sweden works with all members to deliver meaningful outcomes from the Council’s discussions. We work closely with the other elected members, which represent the broader membership and bring important perspectives. We are also talking with many members of the Assembly as part of our commitment to speaking with countries on the Council’s agenda, not only about them.
Delivering real outcomes for those who need them is a responsibility that goes beyond our national interests. Needs are growing. The number of major conflicts is on the rise. However, as the Secretary-General has said, neither war nor peace is inevitable; they result from the choices that we make. Many of the conflicts on the Council’s agenda have come about not because we failed to see them coming — the signs were there — but because we failed to respond early or quickly enough.
Moreover, prevention means not only choosing to heed the warnings when they come, but investing in peaceful societies to avoid the causes of conflicts emerging in the first place. As leaders within our communities and as national leaders, we must choose peace, invest in peace and deliver peace. The United Nations system must be configured to support us.
Sweden has made conflict prevention a central pillar of our Council membership. We have underscored the need for the Council to recognize the primacy of politics in peacekeeping mandates and the need for long-term political strategies that aim to prevent conflict and sustain peace by addressing root causes. I believe we are making progress. That is evidenced by the Council’s support for a peaceful resolution of the crisis in the Gambia, for the peace process in Colombia and for the transitions in Liberia and Côte d’Ivoire, as well as its cooperation with the African Union to bring stability to Somalia. As Chair of the Council’s Working Group on Children and Armed Conflict, Sweden has sought to strengthen the protection of children in conflict zones. The protection of children today prevents conflicts tomorrow.
Nonetheless, we have to do more. The situation in Myanmar is a haunting example of where the root causes of conflict went unresolved, with tragic consequences. It is now urgent that the violence end and that the population be protected, human rights respected and a dignified return allowed. Humanitarian access is essential. Sweden supports the recommendations of the Advisory Commission on Rakhine State. We urge the Myanmar Government to implement those recommendations without delay.
In Syria, prevention also failed. The price paid by the country and its citizens has been unimaginable and horrific. Sweden will continue to work through the Council for nationwide humanitarian access and a political solution, which is the only option for long- term peace and a better future for Syria.
In South Sudan, the civilian population has also borne the brunt of a nearly four-year, devastating conflict. I welcome the recent initiatives of South Sudan’s neighbours. I urge the Government and all other parties to increase humanitarian access, lay down their arms and engage in a meaningful process to end the conflict.
We continue our long-standing engagement in trying to advance the Middle East peace process. As the Secretary-General said during his recent visit to the region, the two-State solution is the only way forward. Only a negotiated settlement between the parties and an end to the 50 years of occupation can achieve the goal of Israel and Palestine living side by side in peace and security. We need to resolve the conflict once and for all. Doing so will have implications for peace that go beyond the Holy Land and the Middle East itself.
Perhaps the greatest threat to international peace and security is the unacceptable and repeated provocations of the Democratic People’s Republic of Korea in pursuit of a nuclear-weapons programme. We call upon the Democratic People’s Republic of Korea to cease further testing, fulfil its international obligations and turn to a path of sincere dialogue on denuclearization. All States must implement the measures that have been decided upon by a united Security Council. Sanctions must be combined with political efforts to pave the way for a peaceful solution. We welcome the Secretary-General’s pledge to make his good offices available to that end.
Lasting peace requires the involvement of the entire population, meaning that the full, equal and effective participation of women must be hardwired into all of our efforts towards sustaining peace. That brings me to my second point — women and peace and security.
As a representative of the world’s first feminist Government, that issue is close to my heart. From speaking with many members of the Assembly, I realize that I am far from alone in my strong conviction that women’s participation in peace and security efforts is essential for sustainable peace. Ensuring women’s participation must be at the centre of the United Nations reform efforts.
Sweden is working tirelessly to put the women and peace and security agenda into action in all aspects of the Security Council’s work, from including gender reporting in mission mandates, to adding listing criteria for sexual and gender-based violence in sanctions regimes. Sweden’s feminist foreign policy is an agenda for change that is aimed at increasing rights, representation and resources for all women and girls, based on the reality of their lives. We urge all countries to form their own feminist policy and ensure that everyone — women, men, boys and girls — is treated equally.
My third and last point regards our common responsibility for global development. The 2030 Agenda provides the pathways to achieve the peaceful, sustainable and equitable societies we want. All countries — rich and poor — share the responsibility of turning that promise into a reality for millions of people around the world. It will not be done by Governments alone. All stakeholders from across society have a part to play. Ensuring that the United Nations development system is transformed to support those efforts will be critical.
Measuring our progress against the Sustainable Development Goals (SDGs) will be essential, both for decision-making and accountability. Sweden has developed a set of national goals, linked to the SDGs and our national budget, which we are using to measure the development of our society. As we all know, the strength of the 2030 Agenda is in the inherent interlinkages between all 17 Goals. Each Goal is equally important and interdependent. Nonetheless, I would like to highlight two of those Goals.
First, I will address the Goal of reducing inequality. Globalization has opened the world, strengthened economic growth and lifted hundreds of millions out of poverty. However, we have failed to allocate the benefits of globalization equally. We must do better. As part of our contribution, in 2016 Sweden, together with an initial core group of States, businesses and trade unions, launched the Global Deal for Decent Work and Inclusive Growth. The Global Deal is a partnership developed with the International Labour Organization and the Organization for Economic Cooperation and Development, with a focus on enhanced social dialogue and sound industrial relations, which are crucial to reducing inequality.
The second Goal I would like to mention is that of healthy oceans and seas. Oceans connect us all. Without water, there is no life. Therefore, the deteriorating condition of our oceans must ring alarm bells for us all. Sweden was pleased to co-host, with Fiji, the Ocean Conference that took place in June. The multi-stakeholder participation and all the commitments made highlighted the fact that saving the oceans will require all sectors of society to play their part, and that they are ready to do so.
The oceans are also affected by and, in return, affect our climate. We are already seeing the devastating impact of extreme weather events. Climate change will increase the frequency and intensity of such events. Left unchecked, climate change will wash away development gains and increase instability and conflict. To the few who still doubt the overwhelming evidence that climate change is real, I ask: are they really willing to take the chance? Especially when we see that new technologies offer the opportunity to simultaneously reduce emissions and grow economies. Sweden is already proving that is possible and has set a goal of zero net greenhouse emissions by 2045.
All countries must join the effort to achieve the decisive transformations needed to reduce emissions and prevent the worst effects of climate change from happening. With 160 States parties to the Paris Agreement on Climate Change so far, the global commitment remains strong.
In his address on Tuesday, the Secretary-General told us that we must act as one, because only together, as united nations, can we fulfil the promise of the Charter of the United Nations and advance human dignity for all. He is right. The expression “we are all in this together” has perhaps never been so apt. As our world becomes more integrated, so do the challenges and threats we face. We cannot go it alone; we must stand together. Multilateralism is the only path to peace and prosperity.